           Case 1:20-cv-01907-APM Document 39 Filed 09/29/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                  )
CHANDAN PANDA, et al.,                            )
                                                  )
      Plaintiffs,                                 )
                                                  )
      v.                                          )       Civil Action No. 20-01907-APM
                                                  )
CHAD F. WOLF,                                     )
Acting Secretary of Homeland Security, et al.,    )
                                                  )
      Defendants.                                 )
                                                  )

                          CONSENT MOTION REQUESTING A
                       STAY OF PROCEEDINGS PENDING APPEAL

       Defendants respectfully move the Court to vacate the scheduling order and stay

proceedings in this action while the Plaintiffs’ expedited appeal to the D.C. Circuit of this

Court’s denial of their motion for a preliminary injunction remains pending. See Panda v. Wolf,

Appeal No. 20-5284 (D.C. Cir.). In support of this unopposed motion, Defendants state as

follows:

   1. Plaintiffs filed their Complaint on July 14, 2020, see ECF No. 1, and moved for a

preliminary injunction the next day, see ECF No. 3.

   2. While briefing and arguments concerning the Plaintiffs’ motion for a preliminary

injunction were pending, this Court granted Defendants’ consent motion for an extension of time

to answer or otherwise respond to Plaintiffs’ Complaint on September 3, 2020.

   3. This Court denied Plaintiffs’ motion for a preliminary injunction on September 16, 2020.

See ECF No. 36.

   4. The Plaintiffs appealed that denial the same day. See ECF Nos. 37–38.
            Case 1:20-cv-01907-APM Document 39 Filed 09/29/20 Page 2 of 5




   5. In the course of setting the expedited briefing schedule before the D.C. Circuit, Plaintiffs’

counsel agreed to stay litigation in the district course to avoid inefficiency and delay of both the

parties’ and this Court’s resources.

   6. This approach is consistent with the general rule that “if a defendant’s interlocutory claim

is considered immediately appealable …, the district court loses its power to proceed from the

time the defendant files its notice of appeal until the appeal is resolved.” United States v.

Claiborne, 727 F.2d 842, 850 (9th Cir. 1984). This approach is known as the “divestiture rule,”

and is meant to balance the competing need to resolve cases expeditiously while preventing

parties from having to litigate the same issues simultaneously.

   7. The divestiture rule “is rooted in concerns of judicial economy, crafted by courts to avoid

the confusion and inefficiency that would inevitably result if two courts at the same time handled

the same issues in the same case.” United States v. Rodriguez-Rosado, 909 F.3d 472, 477–78 (1st

Cir. 2018) (citing In re Padilla, 222 F.3d 1184, 1190 (9th Cir. 2000); United States v. Rodgers,

101 F.3d 247, 251 (2d Cir. 1996). Consequently, even though the divestiture rule’s application

turns on concerns of efficiency and is not mandatory, see 16A C. Wright & A. Miller, et al.,

Federal Practice and Procedure, § 3949.1 n.53 (4th ed. 2018), “the filing of a notice of appeal is

generally held to divest the trial court of jurisdiction” where those issues being appealed could be

dispositive of the case before the district court, United States v. Black, 605 F. Supp. 1027, 1032

(D.D.C. 1985).

       8.       The divestiture rule applies here because Defendants intend to move to dismiss

Plaintiffs’ Complaint, but ruling on that intended motion would necessarily require the Court to



                                                  2
            Case 1:20-cv-01907-APM Document 39 Filed 09/29/20 Page 3 of 5




consider issues—such as the likelihood of success on the merits and injury in fact—which will

be litigated as part of Plaintiffs’ currently pending appeal.

       9.        Rather than unnecessarily expend the parties’ or this Court’s resources on a

potentially premature motion to dismiss, Defendants request that the Court stay this case until

the D.C. Circuit decides the Plaintiffs’ appeal.

       10.       On September 21, 2020, counsel for Defendants contacted counsel for Plaintiffs to

discuss this issue via electronic mail. Counsel for Plaintiffs agreed to a stay pending a decision

from the D.C. Circuit on Plaintiffs’ appeal, but do not agree with Defendants’ legal position or

conclusions in paragraphs 6, 7, and 8 above.

       11.       In fact, Plaintiffs have already filed their opening brief before the D.C. Circuit and

Defendants’ Response brief is currently due on October 13, 2020.

       12.       Defendants therefore submit that this extension request is not for the purpose of

undue delay, will not prejudice the Plaintiffs, and that as articulated above, good cause exists for

the request.

       Accordingly, Defendants request the Court to vacate the scheduling order previously

entered and stay this case until the D.C. Circuit decides Plaintiffs’ appeal of the denial of their

motion for a preliminary injunction. Defendants and Plaintiffs also agree in the event Plaintiffs

withdraw their appeal, this case will no longer be stayed and will be moved back to the Court’s

active docket.

//

//

//
                                                   3
        Case 1:20-cv-01907-APM Document 39 Filed 09/29/20 Page 4 of 5




Dated: September 29, 2020         Respectfully submitted,

                                  JEFFREY BOSSERT CLARK
                                  Acting Assistant Attorney General

                                  WILLIAM C. PEACHEY
                                  Director

                                  GLENN M. GIRDHARRY
                                  Assistant Director

                                  AARON S. GOLDSMITH
                                  Senior Litigation Counsel

                               By: /s/ Joshua S. Press
                                  JOSHUA S. PRESS
                                  Trial Attorney
                                  United States Department of Justice
                                  Civil Division
                                  Office of Immigration Litigation
                                  District Court Section
                                  P.O. Box 868, Ben Franklin Station
                                  Washington, DC 20044
                                  Phone: (202) 305-0106
                                  Facsimile: (202) 305-7000
                                  e-Mail: joshua.press@usdoj.gov

                                  Attorneys for Defendants




                                      4
         Case 1:20-cv-01907-APM Document 39 Filed 09/29/20 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 29, 2020, I electronically filed the foregoing

CONSENT MOTION REQUESTING A STAY OF PROCEEDINGS PENDING APPEAL with

the Clerk of the Court by using the CM/ECF system, which will provide electronic notice and an

electronic link to this document to all attorneys of record

DATED: September 29, 2020

                                  By: /s/ Joshua S. Press
                                      JOSHUA S. PRESS
                                      Trial Attorney
                                      United States Department of Justice
                                      Civil Division




                                                 5
